Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are moot in light of the new rejection set forth below. 
Applicant’s argument filed 6/29/2022 are found to be persuasive. 
Kofoed alone does not disclose a well screen requiring both the inflow and outflow control valves to flow therethrough.
Nguyen (US 2017/0107791) however is found to teach this aspect, and is reflected below in both a 102 rejection of claims 14-18 and 29, and a 103 rejection of Kofoed in view of Nguyen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-18 and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Nguyen (US 2017/0107791).

Nguyen (US 2017/0107791) discloses all aspects of claims 14-18 and 29.
 
14. (original) Nguyen discloses a method for use with a subterranean well, the method comprising:
installing a well tool assembly (10) in the well, the well tool assembly including a well screen (22) configured to filter fluid flow between an interior and an exterior of a tubular string in the well; flowing a first fluid (Figure 2) from the exterior to the interior of the tubular string, the first fluid thereby flowing through the well screen and an inflow control valve (20) of the well tool assembly; and flowing a second fluid (Figure 1) from the interior to the exterior of the tubular string, the second fluid thereby flowing through the well screen and a first outflow control valve (24) of the well tool assembly.  


    PNG
    media_image1.png
    542
    818
    media_image1.png
    Greyscale

15. (original) The method of claim 14, further comprising the inflow control valve closing in response to the second fluid flowing.  (Figure 1 illustrates valve 20 being closed when fluid is flowing from the interior to the exterior. Valve 20 of Nguyen is a check valve that acts in the same way as Applicant's claimed inflow control valve. Both valves are understood to rely on a specific pressure threshold to open. If said pressure threshold is not met or exceeded, the valve will close.)
16. (original) The method of claim 14, in which the inflow control valve (20) comprises a check valve that permits the first fluid to flow from the exterior to the interior of the tubular string through the inflow control valve and prevents the second fluid to flow from the interior to the exterior of the tubular string through the inflow control valve. (Figures 1 and 2 show such an arrangement) 
17. (original) The method of claim 14, further comprising the first outflow control valve closing in response to the first fluid flowing. (Figure 2 illustrates valve 24 closing in response to fluid flowing in from the exterior of the tool.)
18. (original) The method of claim 14, in which the first outflow control valve (24) comprises a check valve that permits the second fluid to flow from the interior to the exterior of the tubular string through the first outflow control valve and prevents the first fluid to flow from the exterior to the interior of the tubular string through the first outflow control valve. (Figures 1 and 2 of Nguyen are found to illustrate such a configuration, wherein valve 24 allows fluid flow out of the tool, and blocks fluid flow into the tool.)  
29. (original) The method of claim 14, in which the installing comprises preventing the fluid flow from the interior to the exterior of the tubular string through the well screen.  (Figures 1 and 2 of Nguyen illustrate wherein both fluid flows are directed through the well screen 22.)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 19-21, 23 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable by Kofoed et al (US 2014/0318781) in view of Nguyen.
Kofoed et al discloses:
14. A method for use with a subterranean well, the method comprising: 
installing a well tool assembly in the well, the well tool assembly including a well screen (222) configured to filter fluid flow between an interior and an exterior of a tubular string in the well; 
flowing a first fluid from the exterior to the interior of the tubular string, the first fluid thereby flowing through the well screen and an inflow control valve of the well tool assembly; (Paragraph [0053], [0063] discuss wherein valves may be integrated as part of ICD 222) and 
flowing a second fluid from the interior to the exterior of the tubular string, the second fluid thereby flowing through a first outflow control valve of the well tool assembly (Paragraph [0053], [0063]).
(Paragraphs [0053-0064] discuss the operation of several ICDs 222 in both inflow and outflow operations using check valves incorporated therein.)   
Kofoed fails to specify wherein the second fluid also flows through the well screen.
Nguyen, however, teaches a system comprising an inflow control device and an outflow control device, both of which flow through the same well screen (element 22).
Therefore it would have been obvious to modify Kofoed as taught by Nguyen to obtain the invention as specified in the claim. 
19. The method of claim 14, in which the second fluid flowing comprises flowing the second fluid from the interior to the exterior of the tubular string through a second outflow control valve of the well tool assembly.  (Paragraphs [0063-0064], Figures 5-6.)
20. The method of claim 19, further comprising connecting the second outflow control valve in series with the first outflow control valve.  (Figures 5-6 show the valves in a series arrangement along the length of the tool.)
21. The method of claim 19, in which the first outflow control valve opens at a first pressure differential from the interior to the exterior of the tubular string, and the second outflow control valve opens at a second pressure differential from the interior to the exterior of the tubular string, the second pressure differential being greater than the first pressure differential.  (Paragraphs [0063-0065] discusses such pressure differentials.)
23. The method of claim 21, further comprising fracturing an earth formation by applying a third pressure differential to the tubular string, the second pressure differential being greater than the third pressure differential.  (Paragraphs [0063-0064] discusses wherein several sets of valves can be incorporated for a plurality of zones with successively higher pressure differentials being required to open each new zone. At the time that fracturing is taking place at an uphole valve location, the next lower valve location would require a higher pressure differential and thus would not be effected.)
25. The method of claim 21, in which the installing comprises applying a third pressure differential to the tubular string due to circulating flow through the tubular string, the second pressure differential being greater than the third pressure differential.  (Figure 4 illustrates a variable set of pressure differentials.)
26. Kofoed in view of Nguyen discloses the method of claim 19, however fails to specify a differing restriction size with regard to the valves.

Kofoed does disclose the use of valves with varying opening pressures (Paragraphs [0063-0064]. According to fluid dynamics, a smaller diameter orifice would be one way to require a higher pressure differential to open a particular valve.

The Examiner takes Official Notice that with several size check valves available on the market with varying diameters, it is considered to be within the level of skill of one of ordinary in the art to use a particular valve size as needed to achieve the expected result of opening at a predetermined pressure differential.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include wherein the first outflow control device presents a first restriction to the second fluid flow, and the second outflow control device presents a second restriction to the second fluid flow, the second restriction being greater than the first restriction, as taught by Official Notice, to the combination of Kofoed and Nguyen for the expected benefit of providing a means for altering the pressure differential requirements  of the first and second valves using elements readily available on the market.
27. The method of claim 19, in which the first outflow control valve comprises a check valve, and the second outflow control valve comprises a relief valve.  (Paragraph [0054-0064] discusses various instances wherein valves provide outflow control. Since both types of claimed valve are operable in a similar fashion i.e. opening at a predetermined pressure threshold, a relief valve and a check valve are considered analogous.)
28. The method of claim 19, in which the first and second outflow control valves (506, 508) each comprise a check valve.  
29. The method of claim 14, in which the installing comprises preventing the fluid flow from the interior to the exterior of the tubular string through the well screen.  (Paragraph [0063] discusses wherein the ICDs have check valves which prohibit inward flow from the wellbore.)
30. The method of claim 14, in which the installing is performed without a wash pipe in the tubular string. (As no mention of a wash pipe is provided in the reference, it is understood to be absent from the installation process.)

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of Nguyen and further in view of Ravensbergen (US 2011/0308817).
22. The combination of Kofoed in view of Nguyen discloses the use of a packer, however fails to specify its operation in relation to a pressure differential.
 
Ravensbergen (US 2011/0308817) teaches wherein a packer is set by a lower pressure differential compared to that of a pressure differential required for fracturing. (Paragraphs [0077-0079])
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a method further comprising setting a packer in the well by applying a third pressure differential to the tubular string, the second pressure (fracturing) differential being greater than the third pressure differential, as taught by Ravensbergen, to the combination of Kofoed in view of Nguyen for the expected benefit of providing an isolated section of borehole at any pressure prior to fracturing, insuring a proper direction of fracturing fluids.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kofoed in view of Nguyen and further in view of Ford (US 2018/0305994).
24. Kofoed in view of Nguyen discloses the method of claim 21, however fails to specify a pressure actuated valve being opened by a third pressure differential.
 
Ford (US 2018/0305994) however teaches a pressure-actuated valve (18 and 20 both meet these claim limitations) (Paragraph [0094]).
 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the pressure-actuated valves as taught by Ford to the combination of Kofoed in view of Nguyen for the expected benefit of insuring proper expansion and setting of packers prior to performing further downhole pressure-related operations.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679